McMurray, Judge,
dissenting.
Defendant, Wright & Lopez, Inc., under a contract with Southern Bell installed a telephone conduit which was to service an addition to Crawford Long Hospital. In installing this conduit Wright & Lopez dug a ditch approximately 18 inches wide and three feet deep. The four inch plastic conduit was placed at the bottom of this ditch and the excavated area was then back filled with the dirt and rock dust placed on top of it. The strip excavated was through a sidewalk, and the portion of the sidewalk removed in order to dig the ditch was not replaced when Wright & Lopez completed its work in early May, 1973. In August of that year Beers Construction Company, Inc. installed a fire alarm conduit on the same path as the telephone conduit. Beers installed the one inch fire alarm conduit by digging a ditch along the dirt strip left in the sidewalk by Wright & Lopez. The fire alarm conduit was one inch in diameter and buried approximately six inches beneath the surface. Due to the wide disparity between the scale of excavation conducted by Wright & Lopez and that conducted by Beers Construction Company it cannot be presumed that had Wright & Lopez replaced the sidewalk, as required by § 29-64 of the Code of Ordinances of the City of Atlanta, Georgia, that the sidewalk would have been removed to as great an extent by Beers Construction Company in laying one inch fire alarm conduit at a depth of only six inches. Nor can it be presumed that the excavation by Beers Construction Company was sufficient in itself to cause the injury of which Mrs. McLaughlin complained. The Wright & Lopez ditch was both substantially wider and deeper than that made by Beers Construction Company. The possibility exists that any undulations of the sidewalk were caused by improper compaction of the three feet in depth ditch rather than having been caused by the six inch deep ditch of Beers Construction Company. It cannot be said that there is no genuine issue of material fact as to whether *108Wright & Lopez was in fact the cause of the alleged defect into which Mrs. McLaughlin stepped and injured herself. Therefore, a genuine issue of material fact remains, and it was improper to grant Wright & Lopez’ motion for summary judgment. Scheer v. Cliatt, 133 Ga. App. 702 (1) (212 SE2d 29); Steding Pile Driving Corp. v. John H. Cunningham & Associates, 131 Ga. App. 338 (206 SE2d 98).
I dissent, as I would reverse the judgment.